Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 04/29/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givargis et al (U.S. Patent No. 8,612,402), and Parkkinen et al (U.S. Pub No. 2012/0215752 A1), and further in view of Fang et al (U.S. Pub No. 2017/0091245 A1), and Kuszmaul et al (U.S. Pub No. 2008/0307181 A1).

As per claim 1, Givargis discloses a computer-implemented method, comprising:
 inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, Kuszmaul discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0042] and claim 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Givargis as modified by Parkkinen and Fang in order to provide transactional support (Par [0014]).As per claim 3, Givargis discloses the computer-implemented method of claim 1, wherein the operation is one of the following: increase by a specific number, decrease by a specific number, and delete (Col 2 lines 45-67). As per claim 4, Givargis discloses the computer-implemented method of claim 1, wherein the range of key/value pairs does not include duplicate keys (Col 2 lines 30-45, the key is not identified/ not duplicate). As per claim 7, Givargis discloses the computer-implemented method of claim 1, wherein the range of key/value pairs is sorted by key (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).As per claim 8, Givargis discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, Kuszmaul discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0042] and claim 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Givargis as modified by Parkkinen and Fang in order to provide transactional support (Par [0014]).As per claim 10, Givargis discloses the non-transitory computer-readable medium of claim 8, wherein the operation is one of the following: increase by a specific number, decrease by a specific number, and delete (Col 2 lines 45-67)As per claim 11, Givargis discloses the non-transitory computer-readable medium of claim 8, wherein the range of key/value pairs does not include duplicate keys (Col 2 lines 30-45, the key is not identified/ not duplicate). As per claim 14, Givargis discloses the non-transitory computer-readable medium of claim 8, wherein the range of key/value pairs is sorted by key (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).As per claim 15, Givargis discloses an apparatus comprising:
a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Col 3 lines 7-28): 
inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair  that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, Kuszmaul discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0042] and claim 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Givargis as modified by Parkkinen and Fang in order to provide transactional support (Par [0014]).As per claim 17, Givargis discloses the apparatus of claim 15, wherein the operation is one of the following: increase by a specific number, decrease by a specific number, and delete (Col 2 lines 45-67). As per claim 18, Givargis discloses the apparatus of claim 15, wherein the range of key/value pairs does not include duplicate keys (Col 2 lines 30-45, the key is not identified/ not duplicate). As per claim 20, Givargis discloses the apparatus of claim 15, wherein the range of key/value pairs is sorted by key (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).




Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givargis, and Parkkinen et al, and Fang et al, Kuszmaul et al, and further in view of de Wit (U.S. Patent No. 7,697,518

As per claim 2, Parkkinen discloses the computer-implemented method of claim 1, the second tree is a B-tree (Par [0018]).
Givargis and Parkkinen do not explicitly disclose wherein the first tree is a B.sup..epsilon.-tree.
However, de Wit discloses wherein the first tree is a B.sup..epsilon.-tree (Col 3 lines 34-51, col 4 lines 40-61).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in de Wit into the teachings of Givargis as modified by Parkkinen in order to reduce the number of test cases (Col 4 lines 55-61).
As per claim 9, Parkkinen discloses the non-transitory computer-readable medium of claim 8, the second tree is a B-tree (Par [0018]).
Givargis, Parkkinen and Fang do not explicitly disclose wherein the first tree is a B.sup..epsilon.-tree.
However, de Wit discloses wherein the first tree is a B.sup..epsilon.-tree (Col 3 lines 34-51, col 4 lines 40-61).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in de Wit into the teachings of Givargis as modified by Parkkinen and Fang in order to reduce the number of test cases (Col 4 lines 55-61).
As per claim 16, Parkkinen discloses the apparatus of claim 15, the second tree is a B-tree (Par [0018]).
Givargis, Parkkinen and Fang do not explicitly disclose wherein the first tree is a B.sup..epsilon.-tree.
However, de Wit discloses wherein the first tree is a B.sup..epsilon.-tree (Col 3 lines 34-51, col 4 lines 40-61).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in de Wit into the teachings of Givargis as modified by Parkkinen and Fang in order to reduce the number of test cases (Col 4 lines 55-61).



Claims 5-6, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givargis, and Parkkinen et al, and Fang et al, and Kuszmaul  et al, and further in view of Sheffield et al (U. S. Pub No. 2010/0268904 A1).

As per claim 5, Givargis discloses updated the value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis, Parkkinen, and Fang do not explicitly disclose comprises invoking a callback function.
However, Sheffield discloses comprises invoking a callback function (Par [0062] callback function).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sheffield into the teachings of Givargis as modified by Parkkinen  and Fang in order to provide efficient processing storage (par [0008]).
As per claim 6, Parkkinen discloses the computer-implemented method of claim 5, wherein the function is invoked with a parameter set that includes the first key, the first value, and the second value (par [0026]).
Givargis, Parkkinen and Fang do not explicitly disclose callback function.
However, Sheffield discloses callback function (Par [0062] callback function).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sheffield into the teachings of Givargis as modified by Parkkinen and Fang in order to provide efficient processing storage (par [0008]).
As per claim 12, Givargis discloses the non-transitory computer-readable medium of claim 8, wherein determining an updated value 
comprises invoking a callback function (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis, Parkkinen and Fang do not explicitly disclose comprises invoking a callback function.
However, Sheffield discloses comprises invoking a callback function (Par [0062] callback function).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sheffield into the teachings of Givargis as modified by Parkkinen and Fang in order to provide efficient processing storage (par [0008]).As per claim 13, Parkkinen discloses the non-transitory computer-readable medium of claim 10, wherein the function is invoked with a parameter set that includes the first key, the first value, and the second value  (par [0026]).
Givargis, Parkkinen and Fang do not explicitly disclose callback function.
However, Sheffield discloses callback function (Par [0062] callback function).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sheffield into the teachings of Givargis as modified by Parkkinen and Fang in order to provide efficient processing storage (par [0008]).
As per claim 19, Givargis discloses the apparatus of claim 15, wherein determining an updated value comprises a parameter set that includes the first key, the first value, and the second value (par [0026]).
Givargis, Parkkinen and Fang do not explicitly disclose callback function.
However, Sheffield discloses callback function (Par [0062] callback function).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Sheffield into the teachings of Givargis as modified by Parkkinen and Fang in order to provide efficient processing storage (par [0008]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givargis et al (U.S. Patent No. 8,612,402), and Parkkinen et al (U.S. Pub No. 2012/0215752 A1), and further in view of Fang et al (U.S. Pub No. 2017/0091245 A1).

As per claim 1, Givargis discloses a computer-implemented method, comprising:
 inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, background of the invention discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0003-0004]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in background of the invention into the teachings of Givargis as modified by Parkkinen and Fang in order to increase the bandwidth (Par [0003]).
As per claim 8, Givargis discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, background of the invention discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0042] and claim 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in background of the invention into the teachings of Givargis as modified by Parkkinen and Fang in order to increase the bandwidth (Par [0003]).
As per claim 15, Givargis discloses an apparatus comprising:
a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Col 3 lines 7-28): 
inserting a first key and a first value into a first tree, wherein the first key corresponds to the first value and wherein the first key and the first value are a first key/value pair; after insertion of the first key and the first value inserting a second key and a second value into the first tree, wherein the second key is a duplicate of the first key and wherein the second value is an operation to be applied to the first value and wherein the second key and the second value are a second key/value pair (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
in response to a request for a range of key/value pairs following a third key/value pair: reading the second key/value pair from the first tree (Col 3 lines 23-28 and col 7 lines 58-63 search range query); 
inserting the second key/value pair into a second tree; reading the first key/value pair from the first tree; determining, while inserting the first key/value pair into the second tree, that the second key is a duplicate of the first key (Col 2 lines 30-45, col 4 lines 46-48, 65-67 through col 5 lines 1-9, insert key value for the old and new data); 
determining an updated value for the first key/value pair, wherein the updated value is the result of applying the operation in the second value to the first value; updating, in response to receiving the updated value, the second key/value pair within the second tree to replace the second value with the updated value (col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18); 
returning the range of key/value pairs from the second tree, wherein the range includes a key/value pair containing the second key and the updated value ((col 4 lines 46-48, 65-67 through col 5 lines 1-9, Col 10 lines 9-18).
Givargis discloses keys value pair but Givagis silence about first second and third key value.
However, Parkkinen discloses primary key and secondary key, keys, m-keys and d-keys (Par [0026]). It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Parkkinen into the teachings of Givargis in order to improve database and performance (Par [0004]).
Givargis and Parkkinen do not explicitly disclose wherein the second value is an update to the first valueof the first key/value pair that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed.
However, Fang discloses non-leaf node, wherein the second value is an update to the first value that has not yet been completed; sort range query and in response to determining that the second key is a duplicate of the first key, resolving the update that has not yet been completed (Par [0047]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Fang into the teachings of Givargis as modified by Parkkinen in order to improve storage system (Par [0001]).
Parkkinen discloses buffer but silent about wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree.
However, background of the invention discloses wherein the buffer stores one or more message inserts, the buffer of the non-leaf node of the first tree (Par [0042] and claim 1).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in background of the invention into the teachings of Givargis as modified by Parkkinen and Fang in order to to increase the bandwidth (Par [0003]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 23, 2021
/THU N NGUYEN/Examiner, Art Unit 2154